Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment and AFCP of 10 May 2021. Claims 1-15 and 17-19 are pending and have been considered as follows. Claims 16 and 20 are cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kayvon Pourmirzaie on 18 May 2021.
The application has been amended as follows: 

Claims should be amended as follows-

1. 	(Currently amended) An unmanned aerial vehicle, comprising: 
a first optical element configured to guide light within a first field of view to a first image sensor, the first optical element being vertically oriented such that the first field of view is directed upwards when the unmanned aerial vehicle operates; and 
at least partially below the first optical element such that a peripheral portion of the first field of view and a peripheral portion of the second field of view overlap thereby circumscribing the unmanned aerial vehicle and including 360 degrees of lateral directions around the unmanned aerial vehicle, and the second optical element being vertically oriented such that the second field of view is directed downwards when the unmanned aerial vehicle operates.

11. 	(Currently amended) An unmanned aerial vehicle, comprising: 
a housing; 
a rotor; 
a motor configured to drive the rotor; 
a first image sensor; 
a second image sensor; 
a first optical element configured to guide light within a first field of view to the first image sensor; and U.S. Patent Application Serial No. 16/718,655Page 4 of 9 Reply responsive to final Office Action dated March 9, 2021 Reply dated: May 7, 2021 
a second optical element configured to guide light within a second field of view to the second image sensor, the second optical element being carried by the housing [[directly]] at least partially below the first optical element such that a peripheral portion of the first field of view and a peripheral portion of the second field of view overlap thereby circumscribing the unmanned aerial vehicle and including 360 degrees of lateral directions around the unmanned aerial vehicle.

17. 	(Currently amended) A non-transitory computer readable storage medium having instructions executed thereon that, when executed by a processor, causes the processor to: 
generate a first output signal conveying first visual information within a first field of view of a first optical element, wherein the first optical element is carried by an unmanned aerial vehicle and is vertically oriented such that the first field of view is directed upwards when the unmanned aerial vehicle operates leveled with respect to ground; and 
generate a second output signal conveying second visual information within a second field of view of a second optical element, wherein the second optical element is carried by the unmanned aerial vehicle [[directly]] at least partially below the first optical element such that a peripheral portion of the first field of view and a peripheral portion of the second field of view overlap thereby circumscribing the unmanned aerial vehicle and including 360 degrees of lateral directions around the unmanned aerial vehicle, and wherein the second optical element is vertically oriented such that the second field of view is directed downwards when the unmanned aerial vehicle operates leveled with respect to ground.

18. 	(Currently amended) The non-transitory computer readable storage medium of claim 17, wherein any of a centerline of the first field of view is substantially parallel to a vertical axis of the unmanned aerial vehicle, the centerline of the first field of view is coincident with the vertical axis of the unmanned aerial vehicle, the centerline of the first the vertical axis of the unmanned aerial vehicle by ten degrees or less.

Allowable Subject Matter
Claims 1-15 and 17-19 are pending and allowed.

The following is an examiner’s statement of reasons for allowance: 

The closest prior art of Hartman (US20090122133A1) teaches a stereo camera comprising at least one image sensor; a first surface configured to direct a first view of an area to the at least one image sensor, the first view comprising an approximately 360 degree view of the area; and a second surface configured to direct a second view of the area to the at least one image sensor, the second view comprising an approximately 360 degree view of the area; wherein the at least one image sensor is configured to capture the first and second views in at least one image.
Further, Zhang (US20160360104) teaches an electronic device including a processor. The processor is configured to obtain images from a plurality of cameras. The processor is also configured to project each image to a respective 3-dimensional (3D) shape for each camera. The processor is further configured to generate a combined view from the images.
Still further, Adsumilli (US9571759B1) teaches use of separate range tone mapping for combined images can help minimize loss of image information in scenes 

In regards to independent claims 1, 11 and 17; Hartman, Zhang and Adsumilli taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:
(with respect to claim 1)
a first optical element configured to guide light within a first field of view to a first image sensor, the first optical element being vertically oriented such that the first field of view is directed upwards when the unmanned aerial vehicle operates; and 
a second optical element configured to guide light within a second field of view to a second image sensor, the second optical element being positioned at least partially below the first optical element such that a peripheral portion of the first field of view and a peripheral portion of the second field of view overlap thereby circumscribing the unmanned aerial vehicle and including 360 degrees of lateral directions around the 

(with respect to claim 11)
a first optical element configured to guide light within a first field of view to the first image sensor; and 
a second optical element configured to guide light within a second field of view to the second image sensor, the second optical element being carried by the housing at least partially below the first optical element such that a peripheral portion of the first field of view and a peripheral portion of the second field of view overlap thereby circumscribing the unmanned aerial vehicle and including 360 degrees of lateral directions around the unmanned aerial vehicle

(with respect to claim 17)
generate a first output signal conveying first visual information within a first field of view of a first optical element, wherein the first optical element is carried by an unmanned aerial vehicle and is vertically oriented such that the first field of view is directed upwards when the unmanned aerial vehicle operates leveled with respect to ground; and 
generate a second output signal conveying second visual information within a second field of view of a second optical element, wherein the second optical element is carried by the unmanned aerial vehicle at least partially below the first optical element 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667